        Case 2:20-cv-01517-ACA Document
  SENDER: COMPLETE THIS SECTION
                                        8 Filed 10/27/20 Page 1 of 1
                                    COMPLETE THIS SECTION ON DELIVERY                                                                                                  FILED
                                                                                                                                                              2020 Oct-27 PM 02:41
  • Complete items 1, 2, and 3.                                                  ~~nature                          STER                                       U.S. DISTRICT COURT
  • Print your name and address on the reverse
                                                                                 XO.           MCCA                                     g~~~~ssee                 N.D. OF ALABAMA
    so that we can return the card to you.
  • Attach this card to the back of the mailpiece,
    or on the front if space permits.
                                                                                 B. Receiv
                                                                                      J:"
                                                                                                 a   C\ma~~ZQ
                                                                                                             .J
                                                                                                                                  C. Date of Delivery

                                                                                 D. ts11delivery address different from item 1? D Yes
       -S;t~dq:d~tw1
                                                                                     IQ~t~l.·~
                                                                                             . liv~ d~ ~TE
  1.

       ~ ~ ~. S-l<Dr-
                                                                                                                                        O No

                                                                                 7.fil~ ~~'. 0 \~t1'-Ac-~
       ~60~V\( ~ l ~6l3t                                                       I'

                                                                                v·~·
                                                                                    c: ,-, 1ll
                                                                                          UQf AL/\Bf\t
                                                                                                       ,...,\LOU

                                                                              3. Service Type                                 0 Priority Mail Express®

         IIIllllllllllIll 111 11111 1111 11111111111111 1111
                                                                              0 Adult Signature                               O Registered Mail™
                                                                              0 Adult Signature Restricted Delivery           D Rej!lstered Mail Restricted
                                                                              0 Certified Mail®                                 Delivery
             9590 9402 5965 0062 9428 20                                D Certified Mail Restricted Delivery                  0 Return Receipt for
                                                                        D Collect on Delivery                                   Merchandise
-2.-Art-i-Cl_e_l\l-.,m-"o_r_rr._~-n-~•-
                                      o-•,-.~-~------
                                                    ,:_-_-,_-~---,.---~ n ,..._ .. _ _.. -- """ - ' '- ·- - >tricted Delivery D Signature Confirmation™
                                                                                                                              0 Signature Confirmation
                          7020 0640 DODO 0802 2832                                                          I Delivery          Restricted Delivery
                                                                          (over$56o)
  PS Form      3811, July 2015 PSN 7530-02-000-9053                                                                      Domestic Return Receipt
